Case 2:17-cv-04942-BWA-MBN Document 72-2 Filed 11/01/18 Page 1 of 10

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA

JOHN W. STONE DISTRIBUTOR, LLC,

CERTAIN UNDERWRITERS AT LLOYD’S CIVIL ACTION NO. 17-4942

LONDON, ACE AMERICAN INSURANCE c/w 17-5700
COMPANY and NATIONAL FIRE &
MARINE INSURANCE COMPANY JUDGE ASHE
Plaintiffs MAGISTRATE JUDGE NORTH

VERSUS

6 Oe ee ee ee OF

PENN MARITIME, INC., BISSO TOWBOAT
CO., INC., TOWING VESSEL LUCIA, BARGE*

 

CARIBBEAN, and TOWING VESSEL *
WILLIAM §, its tackle, furniture, and 7
appurtenances, 7
*
In Rem Defendants *
/
DECLARATION OF SCOTT T. SLATTEN
1. I am Scott T. Slatten. I am over 18 years old and competent to make this
Declaration.

2. I am President of Bisso Towboat Co., Inc. (“Bisso”).

3. In my capacity as President of Bisso Towboat Co., Inc., I have personal knowledge
of Bisso’s business relationship with Kirby Offshore Marine (“Kirby”) and its
wholly owned subsidiary, Penn Maritime, Inc. (“Penn”)

4. Bisso’s business relationship with Penn goes back at least to early 2013 when
Charles “Chuck” Ferrer of Kirby contacted me and asked to meet with him about

starting a business relationship with Bisso.

5. On May 8, 2013, I met with Ferrer at Kirby’s offices in Houston to discuss Bisso’s
rates and terms.

6. At that meeting, I informed Ferrer of Bisso’s current rates, as set forth in Bisso’s
“tariff” at the time.

1 EXHIBIT
10.

11.

12.

13.

14.

15.

16.

Case 2:17-cv-04942-BWA-MBN Document 72-2 Filed 11/01/18 Page 2 of 10

The rates set forth on Bisso’s tariffs are the starting point for negotiations. That
is, the rates printed on the tariff are the rates charged in the absence of another
negotiated agreement.

I negotiated with Ferrer that Bisso tugs would be available to assist Kirby/ Penn
Articulated Tug and Barge units (ATBs) operating in the Mississippi River at an
agreed upon rate of $550 per hour.

Two days later, on May 10, 2013, Bisso tugs began assisting all Kirby/ Penn ATBs
on the river.

Since that time, Bisso has been the exclusive provider of assist tug services to
Kirby/ Penn on the Mississippi River. However, there are other vessel operators in
this area who offer the same or similar services as Bisso and Kirby/ Penn is free to
use the services of those companies.

Up until the time he left the employment of Kirby, Ferrer was the only person with
whom I negotiated Bisso’s contracts and rates.

On February 11, 2014, I met Ferrer again in Kirby’s Houston office and we
discussed the general business relationship between our companies.

On June 16, 2014, Ferrer agreed by email to rate increase to $825/ hour for Bisso
tugs working in the Empire/ Ostrica area of the Mississippi River. The rate of
$550/ hour remained the same for other areas of the river.

On September 23, 2014, I met Ferrer again and generally discussed the business
relationship.

About six months later, on February 26, 2015, I sent an email to Bisso’s customers
including Chuck Ferrer and William Block of Kirby, advising them that a new
tariff with increased rates was forthcoming.’

Then, on March 19, 2015, I sent all Bisso’s customers, including Chuck Ferrer and
William “Billy” Block of Kirby, an email informing them of the upcoming rate
increase and Bisso’s new Tariff. The rate increase and new Tariff were set to

 

1 Exhibit 1 attached hereto.

Exhibit 2 attached hereto.
17.

18.

19.

20.

21.

22.

23.

24.

25.

26.

Case 2:17-cv-04942-BWA-MBN Document 72-2 Filed 11/01/18 Page 3 of 10

become effective on April 1, 2015. A copy of the Tariff with the incorporated
Towage Contract and Rates, Terms, and Conditions was attached to the email.’

I then negotiated rates with all Bisso’s customers, using the stated rate on the
Tariff/ Towage Contract as a starting point for negotiations, although only perhaps
20% of the customers actually signed the contract.

After the new Tariff/ Towage Contract was disseminated by email in March, I
personally met with Ferrer on May 5, 2015 and physically handed him a copy of
the new Tariff/ Towage Contract. Billy Block was not at that meeting.

Ferrer acknowledged that he had already received the new contract via email.

At that same meeting, Ferrer, on behalf of Kirby, agreed to the new Tariff/
Contract and to an increased rate of $600/ hour for Bisso tugs. However, Ferrer
requested that the new rate not go into effect until June 1, 2015.

Kirby/ Penn, through Ferrer, accepted the Tariff/ Towage Contract and rate
increase and the business relationship between Kirby/ Penn and Bisso continued.

On October 13, 2015, I met with Ferrer and also with William “Billy” Block in
Houston and neither of those gentlemen expressed any dissatisfaction with the
Tariff/ Towage Contract.

Since the commencement of this litigation and Bisso’s cross claim, Bisso and
Kirby/ Penn continue to do business under the terms of the Tariff/ Towage
Contract.

In fact, Bisso assists Kirby/ Penn vessels approximately 50 times a month.

In 2017, Kirby/ Penn agreed to a rate increase to $800/ hour for conventional tugs
and to $900/ hour for tractor tugs, such as the WILLIAM §, in response to Bisso’s
need to increase its rates to accommodate the increased demand for tractor tugs by
Kirby/ Penn.

I declare under penalty of perjury that the above and forgoing is true and correct to
the best of my knowledge.

 

3 Exhibit 3 attached hereto.
Case 2:17-cv-04942-BWA-MBN Document 72-2 Filed 11/01/18 Page 4 of 10

KE SE - Lf, he

Scott’ T. Slatten
Case 2:17-cv-04942-BWA-MBN Document 72-2 Filed 11/01/18 Page 5 of 10

 

BON = Thu 2/26/2015 S151 AM
Sd Scott Slatten
¢  Towage Tariff Increase - Mississippi River
te ‘Seat Slatten
Bartel Shipping ; Bled & Ce. fops.Hevorteans@biehics.com) Blo LIN - Refan Eekhof: Sue Weter . Malt Champion Tanker: Chevrah - Capt, Jenkin: pasociated « Gary Polirier; Associated - Todd fuller CHS - Stave Tabor Colonial Nevigation ; Bk Desk» Jeng Yohannan; braised Beat he iol
ee dreenses ~Toritan Loot) Gulf Diand: Hares Tankars - Tortin Fide: Harwin Shipping: Heldmar Capt, Andress: Heldmar- Capt HOt tnchcape Shipping: tii » 3 ik Une Kann i ier »
idarnaras Mavigation ; Ment: Maritime: Milestane . Kal Ave 1 3 Milestone » Tin Gerber Mitsul - Suasn Grose Mitsul OSK; Moran Guif ; Margan Staniay - <Tary Cov Netn fy Ole Gana Tome Oat Hanmucer Feld Sein Rabintore Pare - Brian VandAkan: 1. = Joe Samory Sentt Beene
Seatrel: { Skastup : Southpart - Kevin; Snitathott - Nngmer Breas: SPT ~ Sion Duneaa; ST Shippitg - Alex Schulten ; SF »Matth ‘T Barker Host; ‘Tritéry; United Buk «Aten Newmen; US United Orren « Shannon LeMaine; Weshchunt - Taye taney ‘Withelmaan + John Casde: Zan
Qfotew up. stark wy Yruncding, Februny 26, 2015. Sue by Thursday, Februmy 26, 2018,

13969 RIVER ROAD, LULING, LA 70070
504-861-1411 (24h) PAX 904-861-3545
504-861-8964 PAX S04-861-9298

PO. BOX 4250
NEW ORLEANS, LOUISIANA 70178

ww bissorowing.com

 

February 26, 2015

To Our Valued Customers:

Since our last tariff increase nearly three years ago, we have experienced increases in nearly all
areas of our operation. Despite our best efforts to control costs, we have incurred substantial
cost Increases in labor, maintenance and repair, governmental regulations and employee
benefits/health Insurance, Additionally, since our last increase, we have constructed two new
ASO Tractor Tugs and are soon to begin construction on another new ASD Tractor Tug later this
year. It is for these reasons that we must adjust our rates.

Our new Tariff will become effective April 1, 2015. Please be assured that we have kept our
increase to a minimum and copies of our new Tariff will be sent to you In the near future.

ISH UA Ube cat
al Svinte bm pt Yar Gene
Rreqy Zenon «John Wiltstas:
Case 2:17-cv-04942-BWA-MBN Document 72-2 Filed 11/01/18 Page 6 of 10

ARORA
x Scott Slatten
Bisso Towbout Tariff + April i, 2025

To Scott Slatten
Associated - Gary Poirrier, Assodated - Todd Fuller, Beitel Shipping; btehi & Co, fops neworeans@biehico.comy Big Eft - Stefan | Eekhof;. Bill Slattert Brian Cyprowskl; ! watt, L :
*, Dowwa Line America [Opetation? GAC; Gemini - Capt Amit Datta: Gerreral Steamship : GMT; GreenSea - Tatsten tootk; Gulf Inlarid Hansa Tankers - Torfin Fld; Harwin Shipping:
~ Chuck Ferrer BH - USA; Liberty - Capt. Mike; Marmaras Navigation : Mertz Maritime:

Bee SHS 2 Steve Talbot: Colontat Navigation : OA Desk - Jomy Vohiannant; {Oper - o
: Meldmar -Capt. Andreas; Heldmar Operations ; Inchcape Shipping; [SM -Strert Pike: K&C; K Ele America; Kinder Mafgan - Randy Mitchell ; Kirby - Billy Black: Kirby - Chuck F Ff ! y-Ca n A
Mitsul - Susan Gross; Mitsul 5K; Moran Gulf: Morgan Stantey - Ferry Covill; Navigs -‘traly Carnahary Nordic - Al Candia; Nortan tility; Odijell - Gerald Thomas; Odin Henrlessen; Pegasus Shipping:

Milestone - Kat Ave Lucivigser; Mitestone -‘Tim Garber;

@ Fontew up. Conipleted-on Monday, August 13, 2038,
You forwarded this message on 2/2/2087 4:87 PM.

 

 

1 .MB

TO GUR VALUED CUSTOMERS:

Pursuant to our previous correspondence, attached please find'an electronic copy of our Towage

It ls hoped you will be agreeable to these modest
We wish to
Scott T. Slatter

Bisso Towtioat Co., inc,
Office: 504-861-1472

cial

Contract/Tartff, to be implemented on April 2, 2015.

adjustrients that wil allow our Company to maintain our position és the industry leader In the Mississippi River. ship-assist trade.

thank you for your past patronage and truly value your understanding and Support In this matter.
Case 2:17-cv-04942-BWA-MBN Document 72-2 Filed 11/01/18 Page 7 of 10

 

 

 

 

 

 

 

BISSO TOWBOAT CO., INC.
Serving the Marine Industry Continuously Since 1890
ASD TRACTOR TUGS CONVENTIONAL TUGS
BOA > ;
Becky S. — 4480 HP “o a Capt. Billy Slatten —- 5200 HP
Aima S. ~ 4300 HP ° 9 Scott T. Slatten - 5200 HP
Cecilia B. Slaten - 4300 HP 3 s Bill 5. - 4200 HP
Michael S. - 4000 HP o 9 Allison $. - 4000 HP

William S. — 4000 HP ¢ ~ Jane S. ~ 3600 HP
"Noe Ae Miss Isabella - 3400 HP

Tariff Effective — April 1, 2015

Corporate & Operations Office
13969 River Road
Luling, LA 70070
Operations/Dispatch: Tel — 504-861-1411 (24 hrs) Fax — 504-861-3545
Accounting/Billing: Tel — 504-861-8964 Fax - 504-861-9298
Mailing Address
P.O. Box 4250
New Orleans, LA 70178
www. bissotowing.com

 

TOWAGE CONTRACT
Mississippi River, SW Pass to Baton Rouge, LA including Inner Harbor Navigational Canal

It is hereby agreed between : (hereinafter called
“QWNERS’) and Bisso Towboat Co., Inc. (hereinafter called “BISSO”) that BISSO will furnish tugs for and attend to al the
towage requirements in the Mississippi River, SW Pass to Baton Rouge, including the inner Harbor Navigational Canal, of
vessels owned, managed or controlled by OWNERS, and OWNERS agree to order all of their towage requirements in the
Mississippi River, SW Pass to Baton Rouge, including the Inner Harbor Navigational Canal, through BISSO in accordance
with BISSO’S current Towage Contract — Rates, Terms and Conditions below, as may be amended from time to time.

OWNERS agree that BISSO shall have the right, upon thirty days advance written notice to OWNERS, to adjust its rates or

its terms or conditions, but if OWNERS do not agree to such changes, this Contract may be cancelled with fifteen days
written notice to BISSO.

This contract shall remain in force from until

and shall remain in force thereafter until cancelled by
either party giving the other party at least thirty (30) days notice in writing prior to the annual expiration date.

 

 

For and on behalf of OWNERS For and on Behalf of BISSO

 

 

EXHIBIT

Date Date

Terms:

 

 

 

 
Case 2:17-cv-04942-BWA-MBN Document 72-2 Filed 11/01/18 Page 8 of 10

sséd MS OdIxaW Jo 41ND

 

a
sessed ay) dD HV 0 Fi _
jo pRSH 4 lus So _ ” —
oO —— al
yn onone pi vein
‘\“ Weouso andi
~N
gnuding ps z
“ “nh ro >= ro >= >=
guvoseW———N_ IN PA TO Hsp To BF
\ ap AN lo US OTS Dy a
yueaeq Lf ae Ue
= | °
PHYSZ SIN N & of Jueuesseq
/ ooun\* SI Zl. Ae? a
6 yw Se 2
VS: ia en 8s 3 sP03i0N
L | ae
_ jeueg jeiseooenut (Ss) i: a? §
- “ NIVHLYVHOLNOd 34V1 .
N

x
Uh
oO
goed?)
BAJOSOH

=
zo pe
ct Oo
UG 52 >= >=
3 +70 ®
a _)
Us Woo
go 6
euyined
| p
>
©  apisuing
gS spews
a rewsiay)

dH'V
OGL SII

jeugeD IS

auiluanbe|l

 
Case 2:17-cv-04942-BWA-MBN Document 72-2 Filed 11/01/18 Page 9 of 10

BISSO TOWBOAT CO., INC.
TOWAGE CONTRACT ~ RATES, TERMS AND CONDITIONS
EFFECTIVE APRIL 1, 2015

The below rates and conditions apply to each tug ordered or employed for routine docking, undocking and
anchoring operations on both sides of the Mississippi River and Inner Harbor Navigational Canal.

 

 

 

 

 

 

 

 

Zone Zone Description/Area Rate
1 Pilot Town to Point a la Hache — Mile 0.0 to Mile 50.0 AHP $ 5,800.00
2 Davant to Belle Chasse — Mile 50.1 to Mile 78.0 AHP § 4,400.00
3 Braithwaite to Huey P. Long Bridge — Mile 78.1 to Mile 106.0 AHP $ 3,900.00
4 Avondale to Baton Rouge — Mile 106.1 to Mile 234.0 AHP $ 4,400.00
5 tnner Harbor Navigational Canal Berths § 4,550.00

 

 

 

Additional Rates and Charges

1. Tonnage Charges: An additional charge of § 31.00 per 1,000 Gross Registered Tons will be applied to the above charges. The
tonnage charge is not applicable to vessels serviced In Zone 5.

2. Stand-By and/or Detention Time: Tugs ordered to shift or undock ships will wait one hour, after which time a charge of $ 905.00
per hour per tug will be assessed.

3. Hourly Towing: Tugs ordered to assist on an hourly basis, to hold ships into berth and towing not covered in the above rates shall
be performed at the rate of $ 1,025.00 per hour per tug,

4. Pulling Ships Aground and Towing Dead Ships (Time charged from time tug departs berth until its return):
- Conventional Tugs: $ 1,025.00 per hour per tug.
- ASD Tractor Tugs: $ 1,250.00 per hour per tug.

5. Reporting Charge: $ 2,000.00 per tug

Buoy Charge: When vessels are moored/unmoored to buoys, an extra charge of $ 625.00 per tug will be assessed.

7. Head Down/Dead Ship Charge: When vessels are ordered “Head Down” stream and on ships that are towed “Dead”, an extra
charge of $ 800.00 per tug will be assessed.

8. Fuel Surcharge: We reserve the right to institute a fuel surcharge if prices and conditions warrant. The fuel surcharge will not be
subject to contractual discount.

9. Security Surcharge: We reserve the right to institute a security surcharge should expenses increase due to increased security
requirements. The security surcharge will not be subject to contractual discounts.

10. When a vessel is required to be turned twice, a charge for docking and undocking will be assessed.

11, Advance notice of three hours is desirable on all orders for tug services.

Terms and Conditions

It is understood that all tug services provided to a vessel are furnished subject to the following terms and conditions:

« The term “Bisso “ means and includes Bisso Towboat Company, Inc., its tugs and vessels, including their respective owners, affiliates,
operators, charterers, managefs, underwriters, employees, captains/masters, and crew members.

® The terms “Owner” or “Owners” means and includes individually and collectively any person or entity ordering services pursuant to
this Tariff/Towage Contract, the vesset for which the services are requested, and such vessel’s owners, operators, age nts, charterers,
and managers and the vessel’s master/captain, pilot and crew members.

* Unless the context otherwise requires, the terms “vessel” and “assisted vessel” as used herein, shail mean and include any vessel, ship
or craft which requires, requests, orders or is provided services by Bisso or, on behalf of Bisso.

e These “Terms and Conditions” shall apply to all ship assist towing, escort towing and general towing or tug services on the Mississippi
River for which no other express written contract signed by Bisso, or any applicable Tariff of a terminal or elevator facility in favor of
Bisso exists. The ordering of any services provided by Bisso or the acceptance of any services provided by Bisso or on behalf of Bisso,
constitutes acceptance to all.of the “Terms and Conditions” and provisions stated herein and posted on Bisso Towboat's website
www.bissotowing.com at the time such services are ordered, verbally requested, or performed. Updates to these "Terms and
Conditions” may be made from time to time by posting updates to www.bissotowing.com.

e The person or entity requesting or ordering the tug services warrants that it has full authority to bind the vessel to be assisted, and its
Owners and Operators (and charterers, if any} or the Owner, to the Rates, Terms and Conditions and all provisions contained in this
Tariff/Towage Contract, and shall indemnify, defend and hold harmless Bisso and those furnishing the tugs, the tug owners, agents,
charterers, operators and managers, from and against all costs, expenses, liabilities and damages of any nature whatsoever, including

mn
Case 2:17-cv-04942-BWA-MBN Document 72-2 Filed 11/01/18 Page 10 of 10

reasonable attorney’s fees and costs, incurred and sustained in defending against any such liability or in enforcing this paragraph in
consequence of such person or entity lacking such authority

®  Bisso warrants that It will exercise reasonable care to furnish seaworthy tugs which are adequately equipped, supplied and manned
for the work to be performed, but disclaims all other warranties, express or implied, including any warranty of workmanlike service.

* All or part of the services requested by Owners or the vessel may be subcontracted to others by Bisso without notice. Any such
subcontractor shall have the benefit of all defenses, exemptions and limitation of liability provided Bisso under this Tariff/Towage
Contract and any applicable laws, rules, or regulations, and shall be an independent contractor and not an agent, servant or employee
af Bisso.

¢ —_Bisso does not offer or furnish pilots or pilotage to vessels and, as such, it is the responsibility of Owners and the vessel to arrange for
pilotage and to comply with all applicable laws and regulations including, but not limited to, local pilotage and manning requirements.

« Limitations of Liability:

a) The furnishing of any tug services by Bisso shail not be construed to be or give rise to a personal contract, and it is understood that Bisso,
and any tugs furnished, their owners, charters, operators and agents, shall have the benefit of all exceptions fram and limitations of liability
to which a vessel owner is entitled under any U.S. Limitation of Liability Statutes and applicable state or federal laws.

b) All tug services furnished by Bisso to assist in the towing or shifting of a vessel (hereinafter “assisted vessel”), or in escorting an assisted
vessel, or to assist in any operation subject to the total or partial direction and control of the assisted vessel, and the rates charged herein,
are predicated on and require that the assisted vessel be commanded and directed by a master, or other officer, or a pilot, docking
pilot/mooring master, or other person not employed by Bisso, who shall give all orders and directions to the tugs supplied by or on behalf
of Bisso. Owners and the vessel agree that such tug services are rendered at all times under the supervision and command of the assisted
vessel’s master, or other officer, or pilots, none of whose actions or inactions may be imputed to Bisso. Such tug services are also furnished
upon the express understanding, agreement and conditions that: (1) such services are performed at the risk of the assisted vessel and
Owners; (2)The captain and crew members of the assisting tugs shail, in performance of such services, be and become the servants and
employees of the assisted vessel and Owners in respect of receiving, giving or executing any orders or for any other purpose, regarding the
performance of services rendered in the towing, assisting or handling of the assisted vessel either from the tug or on board the vessel; (3)
Bisso and the assisting tugs, their owners, operators or charterers, if other than Bisso, shall not be liable for any losses or damages of any
nature whatsoever, injury, or death sustained by any person or entity arising out of or occurring while such services are being rendered, ar
incident thereto, so long as the assisting tugs follow and carry out the orders and directions af the master and/or pilot of the assisted
vessel, unless such losses or damages are proven to have been caused solely by the willful failure of the assisting tug’s captain or crew
members to carry out such directions and orders of the assisted vessel, and (4) Owners and the assisted vessel, its owners, operators,
charterers and insurers shall defend, indemnify and hold harmless Bisso and the assisting tugs, their owners, operators or charterers, if
other than Bisso, from and against any and ail claims, demands, suits, costs, expenses, liabilities and damages of any nature whatsoever
(including reasonable attorney's fees and costs incurred by Bisso) and from any cause whatsoever, including negligence of the assisting tug,
its captains and crew members, except to the extent such losses or damages are caused solely by the willful failure of the assisting tug’s
captain or crew members to carry out the directions and orders of the assisted vessel as provided in subpart (3), resulting from or
connected with damage, injury or death of any person or entity (including third parties), arising out of or occurring while such tug services
are being rendered. Owners and the vessel further understand and agree that the Rates charged by or on behalf of Bisso for tug services
are predicated on the limitations of liability and indemnities set forth in this Tariff/Towage Contract, and this Paragraph shall nat be limited,
restricted or, in any way affected by insurance carried by the Owners, the vessel or by Bisso. A verbal request to dispatch for tug services to
a vessel shall be conclusive evidence of acceptance of these conditions.

c) Notwithstanding anything to the contrary contained herein or elsewhere, Owners and vessel understand and agree that the Rates

charged hereunder are also predicated on agreement that Bisso shall not be liable for any consequential, punitive, exemplary, indirect or

special damages howsoever arising. ,

d) Owners and vessel warrant that they possess sufficient and adequate insurance on the vessels being assisted pursuant to this

Tariff/Towage Contract, including hull and machinery, P&l, cargo, and pollution coverage, to comply with all applicable laws and to respond

for any losses arising out of or connected in any way with the tug services provided hereunder, with all rights of subrogation for losses

under said insurances waived as to Bisso and with Bisso entitled to all benefits under said insurances as an additional assured or co-
assured, as applicable. Nothing herein shal! preclude Bisso from recovering from any responsible party for any damages sustained by any
tugs, or their masters or crew members, providing services hereunder.

+ If any provision or paragraph, or any part or subpart thereof of this Tariff/Towage Contract are found void or unenforceable, the
remaining terms, conditions and provisions shall remain in full force and effect.

» Payment Terms: invoices are due and payable within sixty (60) days from the invoice date, After sixty (60) days, invoices are overdue
and contractual discounts are no longer valid. In addition, overdue invoices will be charged 1.5% interest per month from the invoice
date. Bisso reserves the right at any time after sixty (60) days to turn unpaid invoices over to attorneys or professional collection
agencies for collection and the invoiced vessel shall be responsible for aif expenses and collection fees, including court costs,
reasonable attorney's fees and expenses, and agency fees and expenses, and all interest due.
